Case: 20-61066     Document: 00516121822         Page: 1     Date Filed: 12/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 8, 2021
                                  No. 20-61066
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   Kennedy Teboh Mbah,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 600 851


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Kennedy Teboh Mbah, a native and citizen of Cameroon, petitions for
   review of an order by the Board of Immigration Appeals (BIA) dismissing his
   appeal from the denial of his application for asylum, withholding of removal,
   and relief under the Convention Against Torture (CAT). He challenges the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61066        Document: 00516121822        Page: 2   Date Filed: 12/08/2021




                                    No. 20-61066


   BIA’s decision that he lacked credibility and argues that he demonstrated
   that he is entitled to asylum, withholding of removal, and protection under
   the CAT. He has also filed a motion for the appointment of counsel.
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings, including an adverse credibility
   determination, are reviewed for substantial evidence. Avelar-Oliva v. Barr,
   954 F.3d 757, 763 (5th Cir. 2020).
          Despite Mbah’s assertions to the contrary, the immigration judge’s
   adverse credibility determination was supported by specific reasons based on
   the evidence presented and was, under the totality of the circumstances,
   substantially reasonable. See Singh, 880 F.3d 225-26. Because the adverse
   credibility determination was supported by “specific and cogent reasons,”
   the record does not compel a finding that Mbah was credible or that no
   reasonable factfinder could have made an adverse credibility finding. See
   Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Accordingly, the lack
   of credible evidence precluded Mbah from meeting his burden of proof for
   asylum and withholding of removal. See Dayo v. Holder, 687 F.3d 653, 658
   (5th Cir. 2012).
          To establish entitlement to relief under the CAT, an alien must prove
   that it is more likely than not that he will be tortured with the consent or
   acquiescence of public officials if he returns to the particular country in
   question. 8 C.F.R. §§ 1208.16(c)(2) and 1208.18(a)(1). Because Mbah has
   failed to identify any “independent, non-testimonial evidence going to the
   likelihood of torture,” his lack of credible testimony precludes him from
   meeting his burden for protection under the CAT. See Arulnanthy v.
   Garland, No. 19-60760,___ F.4th ___, 2021 WL 5174379, at *7 (5th Cir.
   Nov. 8, 2021).




                                         2
Case: 20-61066    Document: 00516121822         Page: 3   Date Filed: 12/08/2021




                                 No. 20-61066


         Based upon the foregoing, the petition for review is DENIED and the
   motion for the appointment of counsel is DENIED.




                                      3